Citation Nr: 9909551	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-42 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
chondromalacia of the patella, claimed as a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral foot 
condition, to include bilateral plantar fasciitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability 
manifested by muscle spasms.

5.  Entitlement to service connection for a disability 
manifested by an enlarged heart.

6.  The propriety of the evaluation assigned for a lower back 
disability, to include spondylolisthesis at L5-S1 and 
herniated nucleus pulposus at L5-S1 with right L5 nerve root 
encroachment, currently assigned a 10 percent evaluation.  

7.  The propriety of the evaluation assigned for noncardiac 
chest pains, currently assigned a noncompensable evaluation.

8.  The propriety of the evaluation assigned for duodenal 
ulcers, currently assigned a noncompensable evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1989 to July 1995.  

The appeal arises from a rating decision dated in September 
1995 in which the Regional Office (RO) granted service 
connection for a lower back disability, to include 
spondylolisthesis at L5-S1 and herniated nucleus pulposus at 
L5-S1 with right L5 nerve root encroachment and assigned a 10 
percent evaluation for that disability, effective in July 
1995.  The RO also granted service connection for noncardiac 
chest pains and duodenal ulcers and assigned noncompensable 
evaluations for those disabilities, effective in July 1995.  
Additionally, the RO denied service connection for knees, 
feet, high blood pressure, muscle spasms and an enlarged 
heart.  The veteran subsequently perfected an appeal of that 
decision; and the Board of Veterans' Appeals (Board) remanded 
the case in July 1998.  

Review of the record discloses that the veteran may be 
seeking service connection for disabilities of the knees and 
feet secondary to his service-connected low back disability.  
Therefore, the issues of entitlement to service connection 
for disabilities of the knees and feet secondary to a lower 
back disability, to include spondylolisthesis at L5-S1 and 
herniated nucleus pulposus at L5-S1 with right L5 nerve root 
encroachment, are referred to he RO for appropriate action.  



FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability 
manifested by muscle spasms, a bilateral knee disability or a 
disability of the feet which is causally related to service 
or to any incident or event therein.  

2.  All relevant information necessary for an equitable 
disposition of the appeal of the veteran's claims for 
entitlement to increased evaluations for a lower back 
disability, to include spondylolisthesis at L5-S1 and 
herniated nucleus pulposus at L5-S1 with right L5 nerve root 
encroachment, and noncardiac chest pains has been developed.  

3.  The veteran's service-connected low back disability is 
productive of no more than slight limitation of motion, mild 
neurological impairment, and slight functional impairment due 
to pain or any ascertainable muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  

4.  The veteran's service-connected noncardiac chest pains 
are productive of no ascertainable limitation of motion or 
functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for a disability manifested by muscle spasms, a 
bilateral knee disability or a disability of the feet are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a lower back disability, to include spondylolisthesis at 
L5-S1 and herniated nucleus pulposus at L5-S1 with right L5 
nerve root encroachment, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5292, 5293, 5295 (1998).

3.  The criteria for a compensable evaluation for noncardiac 
chest pains are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, Part 4, Diagnostic 
Codes 5022, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that the veteran's DD Form 214 
shows that he had service in Southwest Asia from 1990 to 
1991.  However, the veteran has not presented contentions or 
testimony that would warrant consideration of the provisions 
of 38 C.F.R. § 3.317 (1998) in connection with his service 
connection claims.  

The Board also notes that entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

At the January 1996 RO hearing, the veteran testified that a 
VA doctor in November 1995 told him he had a positive 
rheumatoid factor; and the Board finds the veteran's 
contentions credible for the purpose of determining whether a 
service connection claim is well-grounded.  Additionally, the 
veteran submitted a copy of that November 1995 test result 
and the report shows that rheumatoid factor was positive.  
Also according to the report, a positive test in undiluted 
serum indicated "a very low rheumatoid factor which may 
exist in a variety of other disease states, including lupus 
erythematosus, endocarditis, tuberculosis, syphilis, sarcoid, 
cancer, viral infection and disease of the liver, lung and/or 
kidney."  However, according to the February 1998 VA 
examination report, rheumatoid factor was negative.  

Moreover, the veteran has not presented any competent 
evidence of a diagnosis of arthritis or any competent 
evidence that arthritis was manifested to a compensable 
degree within one year after his separation from service.  
Nor has the veteran provided any competent evidence tending 
to show that the positive rheumatoid factor test in November 
1995 was a sign of any current disability for which he is 
seeking service connection benefits.  

The service medical records show that the veteran complained 
of left knee pain in March 1992.  He was also complaining of 
recurring back pain at that time, and the assessment was low 
back pain for two years.  At the February 1998 VA 
examination, the diagnoses included plantar fasciitis and 
mild chondromalacia of the patella, bilateral.  However, the 
examiner did not relate either of those disorders to service, 
events in service or complaints in service; and the veteran 
has submitted no competent evidence tending to show that a 
disability of the feet or knees had its onset in service or 
is otherwise etiologically related to service or a service-
connected disability, such as the veteran's low back 
disability.  

As for the issue regarding muscles spasms, the service 
medical records include an assessment of muscle spasms in 
February 1992 after the veteran complained of low back pain.  
As noted previously, the veteran is service-connected for a 
low back disability.  The service medical records also show 
that the veteran complained of leg cramps on more than more 
occasion.  However, a service medical board examination in 
February 1995 included a normal clinical evaluation of the 
lower extremities and musculoskeletal system.  Also, while 
the veteran testified in January 1996 that he had muscle 
spasms all over his body, he has submitted no competent 
evidence attributing his complaints of muscles spasms to a 
disability, which has not already been service-connected.  
Moreover, the veteran has been afforded two VA examinations 
since service and neither physician attributed muscles spasms 
to a current disability, which has not already be service-
connected.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
obtaining medical opinions as to whether current disabilities 
are related to service.  38 U.S.C.A. § 5107.  Further, if the 
veteran does not submit a well-grounded claim, the appeal of 
the claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. 
App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that if obtained would 
establish well-grounded claims for the disabilities at issue.  
Under the circumstances, the VA has no further duty to assist 
the veteran in developing well-grounded claims for 
entitlement to service connection for those disabilities.  
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  


II.  Propriety of the Assigned Ratings

The Board finds that the veteran's claims regarding the 
evaluations assigned for his service-connected disabilities 
are well-grounded within the meaning of 38 U.S.C.A. § 5107, 
that is, they are plausible, meritorious on their own or 
capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the VA has met its duty to 
assist in developing the facts pertinent to those claims.  
38 U.S.C.A. § 5107.  

Furthermore, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claims as "increased 
rating" claims although the appeal has been developed from 
his original claim.  In this regard, in both the original 
rating decision in September 1995 and subsequent rating 
decisions, the RO addressed all of the evidence of record.  
Therefore, the Board finds that the veteran has not been 
harmed by the absence of a "staged" rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Additionally, because this appeal ensues from the veteran's 
disagreement with the ratings assigned in connection with his 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson, 12 Vet. App. 119. 

The RO has assigned a 10 percent evaluation for a lower back 
disability, to include spondylolisthesis at L5-S1 and 
herniated nucleus pulposus at L5-S1 with right L5 nerve root 
encroachment, under Diagnostic Code 5295.  Under that 
Diagnostic Code, a 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4.  

A service medical examination in March 1995 revealed that the 
veteran had full range of motion of the back.  At a VA 
examination of the spine in August 1997, range of motion of 
the lumbar spine included left lateral flexion to 27 degrees 
and right lateral flexion to 25 degrees.  The veteran also 
underwent a VA general medical examination in February 1998; 
and that examination revealed full range of movement of the 
thoracolumbar spine.  Additionally, the February 1998 VA 
general medical examination revealed no muscle spasms on 
range of motion.  Nor is there any probative evidence that 
the veteran's service-connected low back disability is 
productive of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Therefore, the Board finds that an evaluation 
higher than 20 percent under Diagnostic Code 5295 should not 
have been assigned for the low back disability.  

Consideration of the provisions of Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, is also warranted.  
Under that Diagnostic Code, a 10 percent evaluation is 
provided for slight limitation of motion of the lumbar spine; 
a 20 percent evaluation is provided for moderate limitation 
of motion of the lumbar spine; and a 40 percent evaluation is 
provided for severe limitation of motion of the lumbar spine.  
38 C.F.R. Part 4.  

A service medical examination in March 1995 revealed that the 
veteran had full range of motion of the back.  At a VA 
examination of the spine in August 1997, range of motion of 
the lumbar spine included forward flexion to 96 degrees, 
backward extension to 23 degrees, left lateral flexion to 27 
degrees, right lateral flexion to 25 degrees, rotation to the 
left to 29 degrees and rotation to the right to 26 degrees.  
Also, as noted above, the February 1998 VA examination 
revealed full range of movement of the thoracolumbar spine. 

On the basis of the probative objective examination findings, 
the Board finds that the criteria for a 20 percent evaluation 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine are not met and that an evaluation higher than 
10 percent under that Diagnostic Code should not have been 
assigned for a lower back disability, to include 
spondylolisthesis at L5-S1 and herniated nucleus pulposus at 
L5-S1 with right L5 nerve root encroachment.  

Additionally, the Board will also consider whether a higher 
rating is warranted under Diagnostic Code 5293.  Under that 
Diagnostic Code, a 10 percent evaluation is warranted when 
the disability is mild; a 20 percent evaluation is warranted 
when the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted when the disability is severe 
with recurring attacks, with intermittent relief; and a 60 
percent evaluation is warranted when the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4.  

The March 1995 service medical examination revealed that 
motor, sensory and reflex examination of the lower 
extremities was normal; and straight leg raising sign was 
negative.  At the August 1997 VA examination, straight leg 
raising and deep tendon reflexes were within normal limits.  
The veteran was also able to stand on his heels and toes 
without difficulty; and there was no loss of pain or touch 
sensation in the feet.  The February 1998 VA general medical 
examination revealed no muscle spasms on range of motion, and 
straight leg raising, bilaterally, was negative to 90 
degrees.  

In light of the absence of any objective evidence of muscle 
spasms, absent ankle jerk or other neurological findings 
attributed to the veteran's service-connected low back 
disability, the Board finds that that disability is 
productive of no more than mild neurological symptoms and 
impairment.  38 C.F.R. § 4.7.  Therefore, an evaluation in 
excess of 10 percent under Diagnostic Code 5293 should not 
have been assigned for the lower back disability, to include 
spondylolisthesis at L5-S1 and herniated nucleus pulposus at 
L5-S1 with right L5 nerve root encroachment.  

As for whether there is additional limitation of function due 
to pain warranting a higher rating for the service-connected 
low back disability, the veteran testified in January 1996 as 
to the limitations in bending, standing and lifting due to 
his service-connected low back disability.  However, the 
Board finds the medical evidence discussed below more 
probative than the veteran's testimony in determining the 
degree of impairment produced by the service-connected low 
back disability.  

According to the March 1995 service medical examination 
report:

Presently, the patient has chronic back 
pain in his lower back which prohibits 
him from performing in his primary 
[military occupational specialty].  His 
symptoms have worsened to the point that 
he is unable to do [physical training].  
He is unable to lift or carry greater 
than 25 pounds.  He is unable to lift or 
carry a weapon, wear a back pack or 
Cavlar helmet.  He is unable to stand for 
more than 30 minutes at a time without 
pain and is unable to perform repeated 
bending or stooping maneuvers due to the 
chronic pain in his back.  

However, that examination revealed full range of motion of 
the back and the back was nontender to palpation, with no 
pain with forced extension and minimal pain with flexion.  
The Board finds that the limitations regarding the veteran's 
ability to lift, carry, stand, bend and stoop appear to be 
primarily based on his subjective complaints rather than the 
objective evidence of disability.  Therefore, those 
limitations are not probative in determining the degree of 
functional impairment produced by the service-connected low 
back disability.  

The Board notes that it was the opinion of the August 1997 VA 
examiner that the veteran experienced moderately significant 
functional loss due to pain.  However, that same examiner 
reported that there was no objective evidence of pain of any 
significance in performing the movements discussed above.  
Additionally, the February 1998 VA examiner related that full 
range of movement of the thoracolumbar spine was elicited and 
associated with no pain or muscle spasms.  That examiner also 
reported that the degree of functional loss due to pain in 
the low back was mild.  As neither examination revealed any 
evidence of pain on motion and the February 1998 examination 
revealed no limitation of motion, the Board finds that the 
assessment of mild functional loss due to pain more closely 
reflects the degree of functional loss due to pain caused by 
the service-connected low back disability.  The Board finds 
that the veteran's service-connected low back disability is 
productive of no more than mild or slight functional 
impairment due to pain.  Therefore, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
Part 4, Diagnostic Code 5292, 5293.  

Additionally, the RO has evaluated that the veteran's 
service-connected noncardiac chest pains under Diagnostic 
Code 5022.  Diagnostic Codes 5013 through 5024 are rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. Part 4.  The veteran was afforded 
two VA examinations in August 1997 and February 1998.  
Neither of those two examinations revealed any limitation of 
function attributed to the service-connected noncardiac chest 
pains.  In fact, the February 1998 VA examination revealed 
that full range of movement of the thoracolumbar spine was 
elicited and associated with no pain or muscle spasms.  
Moreover, there is no probative evidence since service that 
the veteran's noncardiac chest pains have been productive of 
any ascertainable limitation of motion or other functional 
impairment.  Therefore, the Board finds that the criteria for 
a compensable evaluation for noncardiac chest pains have not 
been met.  See 38 C.F.R. § 4.40, 4.45, Part 4, Diagnostic 
Code 5022, 5291.  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Thus, 
the Board finds that a noncompensable evaluation for 
noncardiac chest was appropriately assigned for noncardiac 
chest pains.  See 38 C.F.R. § 4.31, Part 4, Diagnostic 
Code 5022, 5291.  

The U.S. Court of Appeals for Veterans Claims (Court) (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
that higher evaluations should have been assigned for his 
lower back disability, to include spondylolisthesis at L5-S1 
and herniated nucleus pulposus at L5-S1 with right L5 nerve 
root encroachment, and noncardiac chest pains.  


ORDER

The appeal of the claims for entitlement to service 
connection for a disability manifested by muscle spasms, a 
bilateral knee disability and a disability of the feet is 
denied.  

An evaluation in excess of 10 percent for a lower back 
disability, to include spondylolisthesis at L5-S1 and 
herniated nucleus pulposus at L5-S1 with right L5 nerve root 
encroachment, is denied.  

A compensable evaluation for noncardiac chest pains is 
denied.  



	(CONTINUED ON NEXT PAGE)
REMAND

While the majority of blood pressure readings in service 
included systolic pressure less than 140 and diastolic 
pressure less than 90, the service medical records include 
several readings where the systolic pressure was 140 or 
higher and diastolic pressure was 90 or higher.  The 
provisions of Diagnostic Code 7101 of the VA Schedule of 
Rating Disabilities indicate that hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. Part 4 
(1998).  

Additionally, a service doctor in February 1995 noted that 
the veteran had occasional increased blood pressure.  At that 
time, the veteran also reported that he had never been 
treated for high blood pressure.  However, at the February 
1998 VA general medical examination, the veteran related that 
he had taken high blood pressure medication once for a two 
week period in 1996 which he discontinued because it caused 
him to become drowsy.  

As for the issue of whether the veteran currently has 
hypertension, at the VA examination in August 1997, his was 
blood pressure was 140/78.  The report of the VA examination 
in February 1998 includes blood pressure readings of 136/94, 
146/104 and 144/98; and the diagnosis was history of 
hypertension, on diet.  Thus, the claims file does not 
contain a current diagnosis of hypertension.  However, in 
light of the February 1998 diagnosis and the elevated blood 
pressure readings during and after service, the Board finds 
that additional development of the claim in question is 
warranted.  

Additionally, the veteran also testified that a physician in 
June 1992 told him he had an enlarged heart and that it was 
an athletic heart because he was less than 40 years old.  
Also, while the report of the February 1998 VA examination 
shows that a chest X-ray was normal, that same report shows 
that an electrocardiogram revealed normal sinus rhythm and 
minimal voltage criteria for left ventricular hypertrophy, 
borderline electrocardiogram.  However, a diagnosis regarding 
the presence of an enlarged heart was not included in the 
examination report.  Under the circumstances, the Board finds 
that an opinion from a VA physician is warranted in order to 
clarify the findings on the February 1998 examination report.  

With regard to the claim for a compensable rating for 
duodenal ulcers, the VA examiner in February 1998 diagnosed 
past history of peptic ulcer disease and related that an 
upper gastro-intestinal series could not be scheduled because 
the veteran was going to be out of state for the next several 
months.  Thus, it appears that the examiner thought an upper 
gastro-intestinal series would be helpful or was warranted in 
order to ascertain the nature of the veteran's service-
connected duodenal ulcers.  Under the circumstances, the 
Board finds that another examination is warranted.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand Court scrutiny.  Therefore, the case is 
REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims for 
entitlement to service connection for 
hypertension and a disability manifested 
by an enlarged heart and his claim that a 
compensable rating should have been 
assigned for duodenal ulcers.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, VA 
or private, who have treated him for high 
blood pressure, an enlarged heart and 
duodenal ulcers since service.  After 
securing any necessary release, the RO 
should obtain records of any treatment 
identified by the veteran.  

3.  The RO should also schedule the 
veteran for a VA examination.  It is 
requested that the examiner review the 
veteran's entire claims file prior to the 
examination.  If the veteran fails to 
report for the examination, the claims 
file should be referred to the appropriate 
physician to review the claims file and 
respond to the questions set forth below.  
The examiner is requested to provide an 
opinion as to whether the veteran has 
hypertension and, if so, provide an 
opinion as to the approximate date of 
onset of that disability.  The examiner is 
also asked to review the results of the 
electrocardiogram performed in February 
1998 and provide an opinion as to whether 
the veteran has an enlarged heart and 
whether such finding represents a heart 
disability.  If the results of the prior 
electrocardiogram are not available, 
another electrocardiogram should be 
performed.  The examiner should also 
provide rationales for his or her 
opinions.  

4.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his duodenal ulcers.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination "without good cause."  It is 
very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The examination should 
include all necessary tests and studies, 
including an upper gastro-intestinal 
series, if warranted.  The examiner should 
also describe the severity and frequency 
of any symptoms that the examiner finds 
are manifestations of duodenal ulcers.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


